Order entered March 27, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00618-CR

                      DANIEL ROBERT NORTHCUTT, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-83203-2017

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the December 6, 2018 motion of

Maria Tu for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Maria Tu as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Daniel Robert Northcutt,

02199717, Gurney Unit, 1385 FM 3328, Palestine, Texas, 75803.

                                                   /s/   ROBBIE PARTIDA-KIPNESS
                                                         JUSTICE